LYNCH, J.,
dissenting
This judge concurs with the majority opinion for appellant's second assignment of error, but dissents in part for appellant's first, third and fourth assignments of error.
• This judge's main dissent concerns the application by the trial court of the evaluation of Robert Carter & Associate^ a corporation of which appellant owns one hundred percent of the stock-and is sole director. The business of such corporation is a market consultant service
Appellee's expert used the capitalization of appellant's income or salary from subject corporation to determine the fair market value of such corporation between $331,500 and $376,000 based upon a rule of thumb capitalizing appellant's salary of $80,000 from such corporation at three to five times such income.
Appellant's expert testified that the key factor in determining the value of such corporation would be the continuity of appellant's presence in such corporation and that the value of the business without appellant would be zero. This testimony was unrebutted.
On the basis of the testimony of appellant's expert, the trial court held that the net worth of such corporation was $250,000, which was awarded to appellant. The appellee was awarded the marital residence which was valued at $107,000, all the marital IRA's, checking, savings and certificate of deposit accounts and a judgment against appellant for $34,610 for the balance of the $250,000.
The trial court awarded appellee sustenance alimony of $2,334 a month, which is $28,000 a year on the basis of gross income of appellant of $90,000 per year.
The trial court based its decision on maintaining the present lifestyles of both parties. Its decision adequately provided that appellant could continue her present lifestyle. She has the marital home for a residence, plus all the cash assets and a sustenance alimony amounting to $28,000 a year.
However, the decision of the trial court left appellant without a residence and without any liquid assets to purchase a residence In order for appellant to acquire a similar residence to the marital residence that was awarded to appellee and which was valued at $107,000, appellant would probably have to borrow money and would have to pay interest on such mortgage. Thus, it would cost appellant a considerable amount of money more than $107,000 to acquire a residence similar to the marital residence
As to the $28,000 a year the appellant was ordered to pay appellee as sustenance alimony, appellant has to pay income tax based on this $28,000 so that it will cost appellant considerably more than $28,000 a year in order to comply with the trial court's order on sustenance alimony.
The trial court held that the subject corporation was a marital asset and awarded the subject corporation to appellant. However, the trial court, in effect, awarded $28,000 a year of the income of such corporation to appellee as sustenance alimony. Since appellee's expert evaluated the subject corporation by capitalization of appellant's income from such corporation, this judge would hold that the capitalization of appellant's interest in such corporation should be based on his average annual salary which appellee's expert set at $80,000 a year minus the $28,000 that the trial court awarded to appellee as sustenance alimony. Since $28,000 is thirty-five percent of $250,000, this judge would hold that the value of appellant's share of the income of the subject corporation is sixty-five percent of $250,000, which is $162,500. This would reduce the value of appellant's assets awarded to him by the trial court by the sum of $87,500. Therefore, instead of appellant owing appellee the sum of $34,610, as provided by the judgment of the trial court, the appellee, in the opinion of this judge, received $53,500 more of the marital assets than were received by appellant.
For the foregoing reasons, this judge would hold that the trial court's judgment on the division of marital assets and particularly its judgment that appellant pay appellee the sum of $34,610 plus ten percent interest per year from the date of judgment, is so inequitable and *494unfair to appellant under the facts of this case as to be an abuse of discretion on the part of the trial judge. Therefore, this judge would hold that appellant's first and third assignments have merit.
As to appellant's fourth assignment of error, appellee, who is forty-eight years old, has an elementary education degree, but is not certified to teach in Ohio because she lacks at least two mathematics courses. Appellee testified that she had not taken such courses because she believed that she was not marketable because of her age. The trial court found that appellee's health is generally good.
This judge would hold that appellee's reason for not taking such mathematics courses is not a valid reason and that, under the facts of this case, appellee should be ordered to take the courses required to obtain her teaching certificate and to make an effort to obtain full-time employment as a teacher.
This judge concurs in the majority opinion that the trial court should retain jurisdiction to provide for a review of the alimony provision every five years.